Fourth Court of Appeals
                                San Antonio, Texas

                                        May 8, 2019

                                    No. 04-19-00228-CV

                    IN THE INTEREST OF T.J., ET AL CHILDREN,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02673
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

       Elva Chapa’s notification of late reporter’s record is hereby NOTED. Time is extended
to May 13, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court